Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
		The CRM is non-transitory as disclosed in par. 100 of the PGPUB.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao (20050022032).
Regarding claim 1, Zhao discloses a method for controlling documents based on information encoded within a watermark of a document (abstract), the method comprising: 
determining, by one or more computer processors, a request to generate one or more reproductions of a document (par. 168, photocopier); 
determining, by one or more computer processors, that the document includes a watermark (par. 168, no copy watermark); 
identifying, by one or more computer processors, one or more security rules associated with the watermark; and determining, by one or more computer processors, whether one or more reproductions of the document are permitted based on the one or more security rules associated with the watermark (par. 168, inhibiting the photocopy).
Regarding claim 2, see pars. 119, 152-153 and 168-169, if the photocopier does not find a “no copy” watermark then the system would allow the photocopy to proceed because the system follows the permitted uses in the watermark.  
Regarding claim 3, see pars. 119 and 168-169.  The security measures are embedded in the watermark.  
Regarding claim 4, the prohibition is discussed in par. 168.
Regarding claim 5, a photocopy is a hard copy.  
Regarding claims 6-7, see par. 119 which teachers a user ID.  
Regarding claim 8, see pars. 88-89 and par. 168.  
Regarding claim 9, see pars 55-59, which discloses embedding different types of watermarks.  Par. 119 discloses all the information that may be stored in a watermark for security.  
Regarding claim 10, see par. 198, searching for a watermark and determining if it is found.  
Regarding claims 11-13, see pars. 88-89. Some of the information may vary like security rules and some may be invariant like owner info.  The reference uses the term active watermarks to describe this.  
Regarding claim 14, see par. 20 and 23 which discloses a network and a database.
Regarding claim 15, see the rejection of claim 1. 
Regarding claim 16, see pars. 13-14 and figure 9.  All network structures have these feature.  
Regarding claim 17, see par. 168.
Regarding claim 18, see par. 168 and par. 20 (watermark database).
Regarding claim 19, see par. 168 (security rules).
Regarding 20 a photocopier makes hardcopies.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666